DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, and 9-13 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a bullet hit squib comprising: an electrical connection line; a glow wire which is connected to the electrical connection line; and a primary explosive charge, which, when dried, results in an active substance that can be ignited by the glow wire; a carrier having a receptacle for the glow wire and the primary explosive charge, particularly, wherein carrier portions of the carrier which are in contact with the primary explosive charge are made, at least in portions, of a material that absorbs moisture from the primary explosive charge, and, particularly, wherein the primary explosive charge includes a main primary explosive charge which is formed by a primary explosive containing silver azide and is free of an initial primary explosive charge; and,
(claim 9) a method for producing a bullet hit squib comprising: providing an electrical connection line; connecting a glow wire to the electrical connection line; and charging with a primary explosive charge which, when dried, results in an active substance that can be ignited by the glow wire; particularly, wherein the primary explosive charge includes a main primary explosive charge which is formed by a primary explosive containing silver azide and is free of an initial primary explosive charge; and, particularly, wherein a receptacle of a carrier which receives the glow wire is charged with the primary explosive charge and wherein carrier portions of the carrier which come into contact with the primary explosive charge during charging absorb moisture from the primary explosive charge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
4-Feb-22